           Case 1:19-cv-01103-JLT Document 21 Filed 06/16/20 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   NORMA ALICIA GARCIA,                              )   Case No.: 1:19-cv-1103 - JLT
                                                       )
12                  Plaintiff,                         )   ORDER GRANTING PLAINTIFF’S MOTION
                                                       )   FOR A FOURTH EXTENSION OF TIME
13          v.                                         )
14   COMMISSIONER OF SOCIAL SECURITY,                  )   (Doc. 20)
                                                       )
15                  Defendant.                         )
                                                       )
16
17          On June 15, 2020, the parties stipulated for Plaintiff to have an additional seven-day extension
18   of time to file an opening brief. Notably, the Scheduling Order allows for a single extension of thirty
19   days by the stipulation of the parties. (Doc. 5 at 3) Beyond the single extension by stipulation,
20   “requests to modify [the scheduling] order must be made by written motion and will be granted only for
21   good cause.” (Id.) This is now the fourth extension requested by Plaintiff in this action, and the third
22   related to the filing of an opening brief, which was originally due April 17, 2020. (See Docs. 11, 16,
23   17, 20) Thus, the Court construes to be a motion to amend the Court’s scheduling order. (See id.)
24          Jonathan Pena, counsel for Plaintiff, asserts the further is necessary because he “is operating
25   with very limited staff” because “COVID-19 has taken a toll on the regular course of business within
26   Counsel’s office.” (Doc. 20 at 1) In addition, Mr. Pena reports he had many administrative hearings
27   and appointments with claimants each week, as well as ten opening briefs to prepare during the week of
28   June 7, 2020. (Id. at 2) Mr. Pena notes the Commissioner does not oppose the requested extension and

                                                           1
           Case 1:19-cv-01103-JLT Document 21 Filed 06/16/20 Page 2 of 2


 1   stipulated to it on June 15, 2020. (Id. at 2-3) Further, it does not appear the Commissioner would
 2   suffer any prejudice as a result of the additional extension of time. Accordingly, the Court ORDERS:
 3          1.      The request for a third extension of time (Doc. 20) is GRANTED;
 4          2.      Plaintiff SHALL file an opening brief no later than June 24, 2020; and
 5          3.      Plaintiff is informed that no further extensions of time will be granted for the filing of
 6                  the opening brief without a showing of exceptionally good cause, which will not include
 7                  Counsel’s workload.
 8
 9   IT IS SO ORDERED.
10
        Dated:     June 16, 2020                                /s/ Jennifer L. Thurston
11                                                      UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
